Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note on Restriction
Applicant has received an action on the merits for the originally presented invention.  The Examiner notes that Applicant has presented two slightly differing systems claims, and that the Examiner has examined these claims as a single invention because the claims are obvious variants of each other.  However, if future amendments to the claims or newly submitted claims are directed towards inventions that are independent or distinct form the invention originally claimed, the Examiner may review these claims in view of MPEP section 806 which is partially quoted below.
The general principles relating to distinctness or independence may be summarized as follows:
(A) Where inventions are independent (i.e., no disclosed relation therebetween), restriction to one thereof is ordinarily proper, 
(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.
(C) Where inventions are related as disclosed but are not distinct as claimed, restriction is never proper.  
(D) A reasonable number of species may be claimed when there is an allowable claim generic thereto.
Examiner’s Note
This application has been evaluated in terms of its patent eligibility using the latest USPTO guidance regarding 35 USC § 101, and the Examiner has determined that the claims are patent eligible under the existing guidelines.  While claim 1 (and antenna unit) might be construed as an abstract idea, the individual claim elements when considered in combination 
Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 2, 6 – 11, and 15 – 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dasilveira, et al, U. S. Patent Application Publication 2021/0021048 (“DaSilveira”) in view of Kim, D. U. S. Patent Application Publication 2017 /0098892 (“Kim”).
Regarding claim 1, DaSilveira teaches:
(Original) A communication system comprising: an antenna unit having a port; …  having an antenna configured to transmit electromagnetic signals into the port; and (DaSilveira, figures 1, 3, and 10, paragraph 0046 and 0065, “[0046] When the antenna element 100 is part of a transmitting unit, the feeding element 110 is the component of the antenna element which receives the oscillating current from a transmitter (not illustrated) through the feeding point and feeds it to the rest of the antenna structure (e.g., the cavity and the radiating slot). [0065] FIG. 10 illustrates an exemplary dual polarized antenna element with an improved port isolation and cross a radar antenna (1000 in figure 10) with two ports (1012 and 1014) to receive input oscillating current from a transmitting circuit; two transmitting feed elements (i.e. waveguides) (a 2nd-1012 labeled in error and 1013); the antenna arranged in a dual polarized array of four transmitters 1010, 1020, 1030 and 1040 across two slotted openings).

    PNG
    media_image1.png
    760
    727
    media_image1.png
    Greyscale

a slotted structure configured for receiving the electromagnetic signals from the antenna and coupling the electromagnetic signals from the antenna into the port. (DaSilveira, paragraph 0038, “[0038] The embodiments disclosed herein pertain to slot antennas. Furthermore, while some of the description below is provided in reference to the antenna elements being part of radio wave transmitting units, a person skilled in the that a similar construction described as a transmitter in paragraphs 0046-0065 above can be used for either transmitters or receivers construction).
DaSilveira explicitly teaches that a transmitter is required which feed the feed element 110 (see DaSilveira [0046].   DaSilveira does not explicitly teach a communication chip communicably coupled to the antenna unit and.
Kim teaches a communication chip communicably coupled to the antenna unit and (Kim, figure 3, paragraph 0044, “[0044] In particular, the radar module 171, as shown in FIG. 3, may include a transmitter 172, a duplexer 173, an antenna 174, a receiver 175, and a radar data processor 176. … The antenna 174 may be configured to emit a radar signal received from the duplexer 173 into a free air space and provide the reflection signal received from the free air space to the duplexer 173.”; a general antenna 174 (i.e. antenna unit) coupled to a transmitter 172 (i.e. communication chip) via a duplexer 173 (i.e. a port)).
In view of the teachings of Kim it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim to DaSilveira at the time the invention was made in order to use multiple polarized radars to transmit and receive radar signals (paragraph 0044-0045). DaSilveira explicitly teaches that a transmitter is required which feed the feed element 110 (see DaSilveira [0046]. Accordingly, the prior art references disclose that it is known that DaSilveira’s unshown transmitter and Kim’s shown transmitter are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the unshown transmitting circuitry for Kim’s more explicit transmitting circuitry because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
DaSilveira, as modified by Kim, teaches (Original) The communication system of claim 1.
DaSilveira further teaches wherein the slotted structure is integrated with a housing of the communication chip. (DaSilveira, figure 10, paragraph 0037, “[0052] In some embodiments, the slot width, as measured along the y-axis, is chosen to control the radiation pattern behavior (e.g., the bandwidth and symmetry of the radiation pattern), in particular the slot’s width is selected to obtain an increased symmetry in radiation patterns. [0065] FIG. 10 illustrates an exemplary dual polarized antenna element with an improved port isolation and cross polarization orthogonality according to another embodiment.”; that the feeds 1010, 1020, 1030 and 1040 provide controlled oscillated signals, that the oscillated electrons create an electromagnetic wave that is then radiated through a dual axis port similar to 606 of figure 6, that passing the radiated energy through the ports creates two orthogonal filtered signals where the “port isolation” and “cross polarization” are improved (i.e. the radiated signal has the desired polarization, and filters the less desired polarizations.)).
Regarding claim 6, DaSilveira, as modified by Kim, teaches (Original) The communication system of claim 1.
DaSilveira further teaches:
wherein:  (DaSilveira, figures 1, 3, and 10, paragraph 0046 and 0065, “[0046] When the antenna element 100 is part of a transmitting unit, the feeding element 110 is the component of the antenna element which receives the oscillating current from a transmitter (not illustrated) through the feeding point and feeds it to the rest of the antenna structure (e.g., the cavity and the radiating slot). [0065] FIG. 10 illustrates an exemplary dual polarized antenna element with an improved port isolation and cross polarization orthogonality according to another embodiment. … The field symmetry and axial ratio of the radiated waves is improved by adding differentially fed feeding elements (1020 and 1040) at the opposite ends of the radiating slots from the corresponding feeding elements (1010 and 1030).”; a radar antenna (1000 in figure 10) with two ports (1012 and 1014) to receive input oscillating current from a transmitting circuit; two transmitting feed elements (i.e. waveguides) (a 2nd-1012 labeled in error and 1013); the antenna arranged in a dual polarized array of four transmitters 1010, 1020, 1030 and 1040 across two slotted openings).
the slotted structure is configured to couple electromagnetic signals having the desired polarization into the antenna unit. (DaSilveira, figure 10, paragraph 0037, “[0052] In some embodiments, the slot width, as measured along the y-axis, is chosen to control the radiation pattern behavior (e.g., the bandwidth and symmetry of the radiation pattern), in particular the slot’s width is selected to obtain an increased symmetry in radiation patterns. [0065] FIG. 10 illustrates an exemplary dual polarized antenna element with an improved port isolation and cross polarization orthogonality according to another embodiment.”; that the feeds 1010, 1020, 1030 and 1040 provide controlled oscillated signals, that the oscillated electrons create an electromagnetic wave that is then radiated through a dual axis port similar to 606 of figure 6, that passing the radiated energy through the ports creates two orthogonal filtered signals where the “port isolation” and “cross polarization” are improved (i.e. the radiated signal has the desired polarization, and filters the less desired polarizations.)).
Kim teaches  the electromagnetic signals from the communication chip comprise a desired polarization and an undesired polarization; and (Kim, figure 3, paragraph 0044, “[0044] In particular, the radar module 171, as shown in FIG. 3, may include a transmitter 172, a duplexer 173, an antenna 174, a receiver 175, and a radar data processor 176. … The antenna 174 may be configured to emit a radar signal received from the duplexer 173 into a free air space and provide the reflection signal received from the free air space to the duplexer 173.”; an antenna 174 (i.e. antenna unit) coupled to a transmitter 172 via a duplexer 173 (i.e. a port), that the signals sent to the antenna have not been focused or filtered in any way prior to radiation).
In view of the teachings of Kim it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim to DaSilveira at the time the invention was made in order to use multiple polarized radars to transmit and receive radar signals (paragraph 0044-0045). DaSilveira explicitly teaches that a transmitter is required which feed the feed element 110 (see DaSilveira [0046]. DaSilveira’s unshown transmitter and Kim’s shown transmitter are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the unshown transmitting circuitry for Kim’s more explicit transmitting circuitry because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 7, DaSilveira, as modified by Kim, teaches (Original) The communication system of claim 1.
DaSilveira further teaches:
wherein: the port of the antenna unit is located on a first surface of the antenna unit, and (DaSilveira, figure 1, paragraph 0043, “[0043] The antenna element 100 includes a conducting plate 104, a housing 108, and a feeding element 110. The conducting plate 104 has a first axis X and a second axis Y. The conducting plate 104 defines a radiating slot 106 that that has a length Ls and extends longitudinally along the first axis X and a width Ws that extends laterally along the second axis Y.”; that the port is on the outer portion of the housing for the antenna element 100).
a second surface of the antenna unit comprises at least one radar-transmission antenna. (DaSilveira, paragraph 0044, “[0044] The housing 108 has a cavity 109A formed therein. The housing 108 is formed of walls 109B and a base 112. … The feeding element 110 is located in the cavity 109A at a first predetermined distance hb from the conducting plate and a second predetermined distance ha from the base 112 of the housing 108 for enabling dual frequency impedance matching.”; that the feeds 1010, 1020, 1030 and 1040 provide controlled oscillated signals, similar to the feed 110 of figure 1, that the feed is comprises a second surface between the conducting plate 104 and the base 112 of the radar unit).
DaSilveira, as modified by Kim, teaches (Original) The communication system of claim 1.
Kim further teaches:
further comprising a waveguide chimney communicably coupled between the communication chip and the port of the antenna unit, the waveguide chimney having a first end proximate to the communication chip and (Kim, figures 5 and 17, paragraphs 0076 and 0051, “[0076] As shown in the left side of FIG. 17, the x-axis-polarized wave guide 280a may be formed on a lowermost layer and may be configured to supply the externally supplied x-axis-polarized waves to the cross shaped coupling apertures 255, 245, and 235 on top. [0051] The nine plates 210 to 290 may be formed of a conductor such as a metal through which currents flow to form wave guides in the respective four layers 201, 202a, 202b, and 202c. Additionally, the antenna 200 may include an emission unit 201 configured to emit frequencies and supply units 202 (202a, 202b, and 202c) (refer to FIG. 5) configured to supply x-axis-polarized waves and y-axis-polarized waves to the emission unit 201.”; that a waveguide can be connected to an “external source”, in this case the radar exciter discussed in Kim paragraph 0044 above (i.e. the communication chip); that the waveguide can have several layers shown in figure 5 and 17; that immediately above the external source coupled through plate 290 exists a first port 202C which supplies the EM energy to the antenna; in this case the waveguide chimney includes all of the layers between the external source (below 290); through multiple porting layers 202; up to the final layer of the antenna unit on layer 210 comprising emission unit 201 of fig 15; in this case the “first end” of the chimney is considered port 202b, which is above the slotted structure 270).
 a second end opposite the first end and proximate to the port of the antenna unit, (Kim, paragraph 0051-0095, “[0051] The nine plates 210 to 290, as shown in FIG. 5, may be stacked (e.g., arranged in a layered pattern) in a z-axis direction vertical to the cross-shaped emission slots 215a, 215b, 215c, and 215d. [0095] Furthermore, the x-axis-polarized waves and y-axis-polarized waves which resonate in the emission cavity 220a that the wave originates on surface 290 from the external source (i.e. communications chip) that the wave passes through not just one, passes through multiple slotted structures before reaching the top port 202a; in this case the second end comprises the emission unit 201 which is proximate to port 202a).
wherein the slotted structure is located between the communication chip and the first end of the waveguide chimney. (Kim, figure 15, paragraph 0051-0078, “[0051] The nine plates 210 to 290 may be formed of a conductor such as a metal through which currents flow to form wave guides in the respective four layers 201, 202a, 202b, and 202c. Additionally, the antenna 200 may include an emission unit 201 configured to emit frequencies and supply units 202 (202a, 202b, and 202c) (refer to FIG. 5) configured to supply x-axis-polarized waves and y-axis-polarized waves to the emission unit 201.   [0078] Above the ends of the x-axis-polarized wave guide 280a, the x-axis polarized wave coupling slots 271 which supply the x-axis polarized waves to the cross-shaped coupling apertures 255, 245, and 235 may be formed.”; that one layer can contain a supply units (i.e. ports) in layers 202a, 202b and 202c; that these ports supply the energy to the metal plates above the bottom layer; that the supply units 202 can each be separated by a different slotted structures, some which are between the bottom layer 290 (i.e. communication chip) and the “first end” of a waveguide chimney).
In view of the teachings of Kim it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim to DaSilveira at the time the invention was made in order to use multiple polarized radars to transmit and receive radar signals (paragraph 0044-0045). DaSilveira explicitly teaches that a transmitter is required which feed the feed element 110 (see DaSilveira [0046]. Accordingly, the prior art references disclose that it is known that DaSilveira’s 3-layer antenna and Kim’s shown transmitter with 9-layers and multiple port layers are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the unshown transmitting circuitry for Kim’s more explicit transmitting circuitry because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
DaSilveira, as modified by Kim, teaches (Original) The communication system of claim 1.
Kim further teaches:
further comprising a waveguide chimney communicably coupled between the communication chip and the port of the antenna unit, the waveguide chimney having a first end proximate to the communication chip and (Kim, figures 5 and 17, paragraphs 0076 and 0051, “[0076] As shown in the left side of FIG. 17, the x-axis-polarized wave guide 280a may be formed on a lowermost layer and may be configured to supply the externally supplied x-axis-polarized waves to the cross shaped coupling apertures 255, 245, and 235 on top. [0051] The nine plates 210 to 290 may be formed of a conductor such as a metal through which currents flow to form wave guides in the respective four layers 201, 202a, 202b, and 202c. Additionally, the antenna 200 may include an emission unit 201 configured to emit frequencies and supply units 202 (202a, 202b, and 202c) (refer to FIG. 5) configured to supply x-axis-polarized waves and y-axis-polarized waves to the emission unit 201.”; that a waveguide can be connected to an “external source”, in this case the radar exciter discussed in Kim paragraph 0044 above (i.e. the communication chip); that the waveguide can have several layers shown in figure 5 and 17; that immediately above the external source coupled through plate 290 exists a first port 202C which supplies the EM energy to the antenna; in this case the waveguide chimney includes all of the layers between the external source (below 290); through multiple porting layers 202; up to the final layer of the antenna unit on layer 210 comprising emission unit 201 of fig 15; in this case the “first end” of the chimney is considered port 202b, which is above the slotted structure 270).
 a second end opposite the first end and proximate to the port of the antenna unit, (Kim, paragraph 0051-0095, “[0051] The nine plates 210 to 290, as shown in FIG. 5, may be stacked (e.g., arranged in a layered pattern) in a z-axis direction vertical to the cross-shaped emission slots 215a, 215b, 215c, and 215d. [0095] Furthermore, the x-axis-polarized waves and y-axis-polarized waves which resonate in the emission cavity 220a that the wave originates on surface 290 from the external source (i.e. communications chip) that the wave passes through not just one, passes through multiple slotted structures before reaching the top port 202a; in this case the second end comprises the emission unit 201 which is above and proximate to port 202a).
wherein the slotted structure is located between the second end of the waveguide chimney and the port of the antenna unit. (Kim, figure 15, paragraph 0051-0078, “[0051] The nine plates 210 to 290 may be formed of a conductor such as a metal through which currents flow to form wave guides in the respective four layers 201, 202a, 202b, and 202c. Additionally, the antenna 200 may include an emission unit 201 configured to emit frequencies and supply units 202 (202a, 202b, and 202c) (refer to FIG. 5) configured to supply x-axis-polarized waves and y-axis-polarized waves to the emission unit 201.   [0078] Above the ends of the x-axis-polarized wave guide 280a, the x-axis polarized wave coupling slots 271 which supply the x-axis polarized waves to the cross-shaped coupling apertures 255, 245, and 235 may be formed.”; that one layer can contain a supply units (i.e. ports) in layers 202a, 202b and 202c; that these ports supply the energy to the metal plates above the bottom layer; that the supply units 202 (i.e. ports) can each be separated by a different slotted structures, some which are between the emission unit 201 (i.e. second end of waveguide) and the bottom port 202c, which is proximate to the “first end” of a waveguide chimney).
In view of the teachings of Kim it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim to DaSilveira at the time the invention was made in order to use multiple polarized radars to transmit and receive radar signals (paragraph0044-0045). DaSilveira explicitly teaches that a transmitter is required which feed the feed element 110 (see DaSilveira [0046]. Accordingly, the prior art references disclose that it is known that DaSilveira’s 3-layer antenna and Kim’s shown transmitter with 9-layers and multiple port layers are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have Kim’s more explicit transmitting circuitry because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 10, DaSilveira teaches:
(Original) A method for filtering out undesired polarizations from electromagnetic signals, the method comprising: coupling, from a communication chip, into a slotted structure, electromagnetic signals transmitted by an antenna of the communication chip, … and toward a port of an antenna unit, (DaSilveira, figures 1, 3, and 10, paragraph 0046 and 0065, “[0046] When the antenna element 100 is part of a transmitting unit, the feeding element 110 is the component of the antenna element which receives the oscillating current from a transmitter (not illustrated) through the feeding point and feeds it to the rest of the antenna structure (e.g., the cavity and the radiating slot). [0065] FIG. 10 illustrates an exemplary dual polarized antenna element with an improved port isolation and cross polarization orthogonality according to another embodiment. … The field symmetry and axial ratio of the radiated waves is improved by adding differentially fed feeding elements (1020 and 1040) at the opposite ends of the radiating slots from the corresponding feeding elements (1010 and 1030).”; a radar antenna (1000 in figure 10) with two ports (1012 and 1014) to receive input oscillating current from a transmitting circuit; two transmitting feed elements (i.e. waveguides) (a 2nd-1012 labeled in error and 1013); the antenna arranged in a dual polarized array of four transmitters 1010, 1020, 1030 and 1040 across two slotted openings; the slotted opening improving the quality of the radiated energy (i.e. filtering out undesired polarizations)).
wherein the electromagnetic signals transmitted by the antenna have a desired polarization and an undesired polarization, and wherein the slotted structure is configured to couple electromagnetic signals having the desired polarization into the antenna unit; and (DaSilveira, figure 10, paragraph 0037, “[0052] In some embodiments, the slot width, as measured along the y-axis, is chosen to control the that the feeds 1010, 1020, 1030 and 1040 provide controlled oscillated signals, that the oscillated electrons create an electromagnetic wave that is then radiated through a dual axis port similar to 606 of figure 6, that passing the radiated energy through the ports creates two orthogonal filtered signals where the “port isolation” and “cross polarization” are improved (i.e. the radiated signal has the desired polarization, and filters the less desired polarizations.)).
coupling, from the slotted structure, into the port of the antenna unit, the electromagnetic signals having the desired polarization, whereby the undesired polarization is removed and the electromagnetic signals leaving the slotted structure have the desired polarization. (DaSilveira, figure 1C, paragraph 0042-0045, “[0042] FIG. 1C illustrates an elevation view of the antenna element 100. [0043] The antenna element 100 includes a conducting plate 104, a housing 108, and a feeding element 110. The conducting plate 104 has a first axis X and a second axis Y. The conducting plate 104 defines a radiating slot 106 that that has a length Ls and extends longitudinally along the first axis X and a width Ws that extends laterally along the second axis Y. [0044] The feeding element 110 includes a feeding line 110A extending along the second axis Y of the conducting plate 104 and across the radiating slot 106 such that a first end 111A of the feeding line 110A is coupled with a feeding point 110C”; the feeds 1010-1040 are integrated into a housing with includes the filtering crossed radiating slots; that the housing comprises a feeding point 110C for feeding element 110; as stated above the “improved port isolation and cross polarization” filters unwanted radiation (i.e. removes undesired polarization) and enhances the quality of emitted radar waves).
DaSilveira does not explicitly teach wherein the antenna is configured to transmit the electromagnetic signals out of the communication chip wherein the antenna unit is communicatively coupled to the communication chip,.
Kim teaches wherein the antenna is configured to transmit the electromagnetic signals out of the communication chip wherein the antenna unit is communicatively coupled to the communication chip, (Kim, figure 3, paragraph 0044, “[0044] In particular, the radar module 171, as shown in FIG. 3, may include a transmitter 172, a duplexer 173, an antenna 174, a receiver 175, and a radar data processor 176. … The antenna 174 may be configured to emit a radar signal received from the duplexer 173 into a free air space and provide the reflection signal received from the free air space to the duplexer 173.”; an antenna 174 (i.e. antenna unit) coupled to a transmitter 172 via a duplexer 173 (i.e. a port)).
In view of the teachings of Kim it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim to DaSilveira at the time the invention was made in order to use multiple polarized radars to transmit and receive radar signals (paragraph0044-0045). DaSilveira explicitly teaches that a transmitter is required which feed the feed element 110 (see DaSilveira [0046]. Accordingly, the prior art references disclose that it is known that DaSilveira’s unshown transmitter and Kim’s shown transmitter are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the unshown transmitting circuitry for Kim’s more explicit transmitting circuitry because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 11, DaSilveira, as modified by Kim, teaches (Original) The method of claim 10.
DaSilveira further teaches wherein the slotted structure is integrated with a housing of the communication chip. (DaSilveira, figure 1C, paragraph 0042-0045, “[0042] FIG. 1C illustrates an elevation view of the antenna element 100. [0043] The antenna element 100 includes a conducting plate 104, a housing 108, and a feeding element 110. The conducting plate 104 has a first axis X and a second axis Y. The conducting plate 104 defines a radiating slot 106 that that has a length Ls and extends longitudinally along the first axis X and a width Ws that extends laterally along the second axis Y. [0044] the feeds 1010-1040 are integrated into a housing with includes the filtering crossed radiating slots; that the housing comprises a feeding point 110C for feeding element 110).
Regarding claim 15, DaSilveira, as modified by Kim, teaches (Original) The method of claim 10.
DaSilveira further teaches:
wherein: the port of the antenna unit is located on a first surface of the antenna unit, and (DaSilveira, figure 1, paragraph 0043, “[0043] The antenna element 100 includes a conducting plate 104, a housing 108, and a feeding element 110. The conducting plate 104 has a first axis X and a second axis Y. The conducting plate 104 defines a radiating slot 106 that that has a length Ls and extends longitudinally along the first axis X and a width Ws that extends laterally along the second axis Y.”; that the port is on the outer portion of the housing for the antenna element 100).
a second surface of the antenna unit comprises at least one radar-transmission antenna. (DaSilveira, paragraph 0044, “[0044] The housing 108 has a cavity 109A formed therein. The housing 108 is formed of walls 109B and a base 112. … The feeding element 110 is located in the cavity 109A at a first predetermined distance hb from the conducting plate and a second predetermined distance ha from the base 112 of the housing 108 for enabling dual frequency impedance matching.”; that the feeds 1010, 1020, 1030 and 1040 provide controlled oscillated signals, similar to the feed 110 of figure 1, that the feed is comprises a second surface between the conducting plate 104 and the base 112 of the radar unit).
Regarding claim 16, DaSilveira teaches:
(Original) A communication system comprising: an antenna unit configured to radiate radar signals, wherein the antenna unit comprises: a plurality of transmission antennas arranged in an array, a port configured to receive radar signals for radiation by the plurality of transmission antennas, and a waveguide network coupling the port to the plurality of transmission antennas; (DaSilveira, figures 1, 3, and 10, paragraph 0046 and 0065, “[0046] When the antenna element 100 is part of a transmitting unit, the feeding element 110 is the component of the antenna element which receives the oscillating current from a transmitter (not illustrated) through the feeding point and feeds it to the rest of the antenna structure (e.g., the cavity and the radiating slot). [0065] FIG. 10 illustrates an exemplary dual polarized antenna element with an improved port isolation and cross polarization orthogonality according to another embodiment. … The field symmetry and axial ratio of the radiated waves is improved by adding differentially fed feeding elements (1020 and 1040) at the opposite ends of the radiating slots from the corresponding feeding elements (1010 and 1030).”; a radar antenna (1000 in figure 10) with two ports (1012 and 1014) to receive input oscillating current from a transmitting circuit; two transmitting feed elements (i.e. waveguides) (a 2nd-1012 labeled in error and 1013); the antenna arranged in a dual polarized array of four transmitters 1010, 1020, 1030 and 1040 across two slotted openings).
having a desired polarization and an undesired polarization; and a signal-filtering structure configured to filter the undesired polarization from the radar signal. (DaSilveira, figure 10, paragraph 0037, “[0052] In some embodiments, the slot width, as measured along the y-axis, is chosen to control the radiation pattern behavior (e.g., the bandwidth and symmetry of the radiation pattern), in particular the slot’s width is selected to obtain an increased symmetry in radiation patterns. [0065] FIG. 10 illustrates an exemplary dual polarized antenna element with an improved port isolation and cross polarization orthogonality according to another embodiment.”; that the feeds 1010, 1020, 1030 and 1040 provide controlled oscillated signals, that the oscillated electrons create an electromagnetic wave that is then radiated through a dual axis port similar to 606 of figure 6, that passing the radiated energy through the ports creates two orthogonal filtered signals where the “port isolation” and “cross polarization” are improved (i.e. the radiated signal has the desired polarization, and filters the less desired polarizations.)).
DaSilveira does not explicitly teach a communication chip communicably coupled to the port, wherein the communication chip is configured to radiate a radar signal.
Kim teaches a communication chip communicably coupled to the port, wherein the communication chip is configured to radiate a radar signal (Kim, figure 3, paragraph 0044, “[0044] In particular, the radar module 171, as shown in FIG. 3, may include a transmitter 172, a duplexer 173, an antenna 174, a receiver 175, and a radar data processor 176. … The antenna 174 may be configured to emit a radar signal received from the duplexer 173 into a free air space and provide the reflection signal received from the free air space to the duplexer 173.”; an antenna 174 (i.e. antenna unit) coupled to a transmitter 172 via a duplexer 173 (i.e. a port)).
In view of the teachings of Kim it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim to DaSilveira at the time the invention was made in order to use multiple polarized radars to transmit and receive radar signals (paragraph0044-0045). DaSilveira explicitly teaches that a transmitter is required which feed the feed element 110 (see DaSilveira [0046]. Accordingly, the prior art references disclose that it is known that DaSilveira’s unshown transmitter and Kim’s shown transmitter are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the unshown transmitting circuitry for Kim’s more explicit transmitting circuitry because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 17, DaSilveira, as modified by Kim, teaches (Original) The communication system of claim 16.
DaSilveira further teaches wherein the signal-filtering structure is integrated with a housing of the communication chip. (DaSilveira, figure 1C, paragraph 0042-0045, “[0042] FIG. 1C illustrates an elevation view of the antenna element 100. [0043] The antenna element 100 includes a conducting plate 104, a housing 108, and a feeding element 110. The conducting plate 104 has a first axis X and a second axis Y. The conducting plate 104 defines a radiating slot 106 that that has a length Ls and extends the feeds 1010-1040 are integrated into a housing with includes the filtering crossed radiating slots; that the housing comprises a feeding point 110C for feeding element 110).
Claims 3 – 5, 12 – 14, and 18 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DaSilveira, as modified by Kim, in view of Lipowski, et al, U. S. Patent Application Publication 2017/0215210 (“Lipowski”).
Regarding claim 3, DaSilveira, as modified by Kim, teaches (Original) The communication system of claim 1.
DaSilveira, as modified by Kim, does not explicitly teach wherein the slotted structure is a physically distinct and separate component from the communication chip..
Lipowski teaches wherein the slotted structure is a physically distinct and separate component from the communication chip. (Lipowski, figures 8A and 8B, paragraph 0110-0121, “[0111] The EHF module 220 manages the high frequency communications for the subscriber node 104. It contains transmit and receive antennas and all up and down frequency conversion circuitry. There are possibly two or three printed circuit boards (PCBs): antenna PCB(s)/module 810 and RF circuitry EHF PCB 812, as shown in FIG. 8B, in one example. These boards are integrated into a brick-like assembly that is placed in the ODU 202 and mounted on the servo controlled motor unit 222 to form a steerable antenna module. [0121] The EHF PCB 812 is completely enclosed in an aluminum housing formed by the back plate 814 and the central chassis 811,”; a radar antenna system with a waveguide and antenna Printed Circuit Board module 810 on one side of an aluminum chassis 811, and the EHF module containing the power amplifiers and other circuitry are on the other side of the chassis; the two components 810 and 812 can be two distinct PCBs).

    PNG
    media_image2.png
    591
    796
    media_image2.png
    Greyscale

In view of the teachings of Lipowski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim to DaSilveira at the time the invention was made in order to use high frequencies to communicate between transmitting and receiving nodes within a dwelling both inside and outside the dwelling in a compact semi-mobile apparatus (see paragraph 0006-0007).
Regarding claim 4, DaSilveira, as modified by Kim and Lipowski, teaches (Original) The communication system of claim 3.
Lipowski further teaches wherein the slotted structure is coupled between the communication chip and the antenna unit. (Lipowski, paragraph 0049, “[0049] Further, it will be understood that when an element, including component or subsystem, is referred to and/or shown as being connected or coupled to another element, it can be directly connected or coupled to the other element or intervening elements may be present.”; that two distinct PCBs referenced in paragraph 011-0121 above can also be coupled into a single housing; this is in accordance with Applicant’s specification paragraphs 0028 and 0074).
In view of the teachings of Lipowski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim to DaSilveira at the time the invention was made in order to use high 
Regarding claim 5, DaSilveira, as modified by Kim and Lipowski, teaches (Original) The communication system of claim 3.
DaSilveira further teaches wherein the slotted structure is coupled to the port of the antenna unit. (DaSilveira, figure 1C, paragraph 0042-0045, “[0042] FIG. 1C illustrates an elevation view of the antenna element 100. [0043] The antenna element 100 includes a conducting plate 104, a housing 108, and a feeding element 110. The conducting plate 104 has a first axis X and a second axis Y. The conducting plate 104 defines a radiating slot 106 that that has a length Ls and extends longitudinally along the first axis X and a width Ws that extends laterally along the second axis Y. [0044] The feeding element 110 includes a feeding line 110A extending along the second axis Y of the conducting plate 104 and across the radiating slot 106 such that a first end 111A of the feeding line 110A is coupled with a feeding point 110C”; the feeds 1010-1040 are integrated into a housing with includes the filtering crossed radiating slots; that the housing comprises a feeding point 110C for feeding element 110).
Regarding claim 12, DaSilveira, as modified by Kim, teaches (Original) The method of claim 10.
DaSilveira, as modified by Kim, does not explicitly teach wherein the slotted structure is a physically distinct and separate component from the communication chip..
Lipowski teaches wherein the slotted structure is a physically distinct and separate component from the communication chip. (Lipowski, figures 8A and 8B, paragraph 0110-0121, “[0111] The EHF module 220 manages the high frequency communications for the subscriber node 104. It contains transmit and receive antennas and all up and down frequency conversion circuitry. There are possibly two or three printed circuit boards (PCBs): antenna PCB(s)/module 810 and RF circuitry EHF PCB 812, as shown in FIG. 8B, in one example. These boards are integrated into a brick-like assembly that is placed in the ODU 202 and mounted on the servo controlled motor unit 222 to form a steerable antenna module. [0121] The EHF PCB 812 is completely enclosed in an aluminum housing formed by the back plate 814 and the central chassis 811,”; a radar antenna system with a waveguide and antenna Printed Circuit Board module 810 on one side of an aluminum chassis 811, and the EHF module containing the power amplifiers and other circuitry are on the other side of the chassis; the two components 810 and 812 can be two distinct PCBs).
In view of the teachings of Lipowski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim to DaSilveira at the time the invention was made in order to use high frequencies to communicate between transmitting and receiving nodes within a dwelling both inside and outside the dwelling in a compact semi-mobile apparatus (see paragraph 0006-0007).
Regarding claim 13, DaSilveira, as modified by Kim and Lipowski, teaches (Original) The method of claim 12.
Lipowski further teaches wherein the slotted structure is coupled between the communication chip and the antenna unit. (Lipowski, paragraph 0049, “[0049] Further, it will be understood that when an element, including component or subsystem, is referred to and/or shown as being connected or coupled to another element, it can be directly connected or coupled to the other element or intervening elements may be present.”; that two distinct PCBs referenced in paragraph 011-0121 above can also be coupled into a single housing; this is in accordance with Applicant’s specification paragraphs 0028 and 0074).
In view of the teachings of Lipowski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim to DaSilveira at the time the invention was made in order to use high frequencies to communicate between transmitting and receiving nodes within a dwelling both inside and outside the dwelling in a compact semi-mobile apparatus (see paragraph 0006-0007).
Regarding claim 14, DaSilveira, as modified by Kim and Lipowski, teaches (Original) The method of claim 12.
DaSilveira further teaches wherein the slotted structure is coupled to the port of the antenna unit. (DaSilveira, figure 1C, paragraph 0042-0045, “[0042] FIG. 1C illustrates an elevation view of the antenna element 100. [0043] The antenna element 100 includes a conducting plate 104, a housing 108, and a feeding element 110. The conducting plate 104 has a first axis X and a second axis Y. The the feeds 1010-1040 are integrated into a housing with includes the filtering crossed radiating slots; that the housing comprises a feeding point 110C for feeding element 110).
Regarding claim 18, DaSilveira, as modified by Kim, teaches (Original) The communication system of claim 16.
DaSilveira, as modified by Kim, does not explicitly teach wherein the signal- filtering structure is a physically distinct and separate component from the communication chip..
Lipowski teaches wherein the signal- filtering structure is a physically distinct and separate component from the communication chip. (Lipowski, figures 8A and 8B, paragraph 0110-0121, “[0111] The EHF module 220 manages the high frequency communications for the subscriber node 104. It contains transmit and receive antennas and all up and down frequency conversion circuitry. There are possibly two or three printed circuit boards (PCBs): antenna PCB(s)/module 810 and RF circuitry EHF PCB 812, as shown in FIG. 8B, in one example. These boards are integrated into a brick-like assembly that is placed in the ODU 202 and mounted on the servo controlled motor unit 222 to form a steerable antenna module. [0121] The EHF PCB 812 is completely enclosed in an aluminum housing formed by the back plate 814 and the central chassis 811,”; a radar antenna system with a waveguide and antenna Printed Circuit Board module 810 on one side of an aluminum chassis 811, and the EHF module containing the power amplifiers and other circuitry are on the other side of the chassis; the two components 810 and 812 can be two distinct PCBs).
In view of the teachings of Lipowski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim to DaSilveira at the time the invention was made in order to use high frequencies to communicate between transmitting and receiving nodes within a dwelling both inside and outside the dwelling in a compact semi-mobile apparatus (see paragraph 0006-0007).
DaSilveira, as modified by Kim and Lipowski, teaches (Original) The communication system of claim 18.
Lipowski further teaches wherein the signal- filtering structure is coupled between the communication chip and the antenna unit. (Lipowski, paragraph 0049, “[0049] Further, it will be understood that when an element, including component or subsystem, is referred to and/or shown as being connected or coupled to another element, it can be directly connected or coupled to the other element or intervening elements may be present.”; that two distinct PCBs referenced in paragraph 011-0121 above can also be coupled into a single housing; this is in accordance with Applicant’s specification paragraphs 0028 and 0074).
In view of the teachings of Lipowski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim to DaSilveira at the time the invention was made in order to use high frequencies to communicate between transmitting and receiving nodes within a dwelling both inside and outside the dwelling in a compact semi-mobile apparatus (see paragraph 0006-0007).
Regarding claim 20, DaSilveira, as modified by Kim and Lipowski, teaches (Currently amended) The communication system of claim 18.
DaSilveira further teaches wherein the signal-filtering structure is coupled to the port of the antenna unit. (DaSilveira, figure 1C, paragraph 0042-0045, “[0042] FIG. 1C illustrates an elevation view of the antenna element 100. [0043] The antenna element 100 includes a conducting plate 104, a housing 108, and a feeding element 110. The conducting plate 104 has a first axis X and a second axis Y. The conducting plate 104 defines a radiating slot 106 that that has a length Ls and extends longitudinally along the first axis X and a width Ws that extends laterally along the second axis Y. [0044] The feeding element 110 includes a feeding line 110A extending along the second axis Y of the conducting plate 104 and across the radiating slot 106 such that a first end 111A of the feeding line 110A is coupled with a feeding point 110C”; the feeds 1010-1040 are integrated into a housing with includes the filtering crossed radiating slots; that the housing comprises a feeding point 110C for feeding element 110).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648